Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX PARTE QUALE ACTION

1.	This application is in condition for allowance except for the following formal matters: 
In claim 6, line 1, -- , -- should be inserted before “wherein”.
In claim 7, line 1, -- , -- should be inserted before “wherein”.
In claim 8, line 1, -- , -- should be inserted before “wherein”.
In claim 8, line 2, --a group consisting of-- should be inserted after “from”.
In claim 9, line 1, -- , -- should be inserted before “wherein”.
In claim 11, line 1, -- , -- should be inserted before “wherein”.
In claim 12, line 1, -- , -- should be inserted before “wherein”.
In claim 12, line 2, “among” should be deleted and replace thereof with --a group consisting of--.
In claim 13, line 1, -- , -- should be inserted before “wherein”.
In claim 14, line 1, -- , -- should be inserted before “wherein”.
In claim 14, line 2, --a group consisting of-- should be inserted after “from”.
In claim 14, line 2, “alkali earth” should be changed to --alkaline-earth--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Amendment
2.	The amendment filed on 07/13/2022 has been made of record and entered.  Claims 2, 5, 10, & 18-19 have been canceled.
	Claims 1, 3-4, 6-9, 11-17, & 20-21 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
3.	Claims 3, 6-9, 11-14, & 16-17 were previously withdrawn from consideration.  They have been rejoined with the elected products claims since they are now found allowable.

Response to Applicants’ Arguments
4.	The remarks filed on 07/13/2022 have been fully reviewed and considered, and the arguments are deemed persuasive, thus the rejection(s) and/or objection(s) made in the last office action ha(s/ve) been withdrawn.

Conclusion
5.	Claims 1, 3-4, 6-9, 11-17, & 20-21 are pending.  Claims 1, 3-4, 6-9, 11-17, & 20-21 are allowed.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
July 21, 2022